DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’ s communication filed on 2/25/2022.
Priority
This application is a continuation of U.S. Application No. 16/496,388, filed September 20, 2019,
which is a U.S. National Stage entry of International Application No. PCT/EP2018/058250, filed
March 29, 2018, which claims benefit of priority to International Application No.
PCT/EP2017/057764, filed March 31, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 11-14, 25-26  are rejected under 35 U.S.C. 103 as being unpatentable over Ohachi et al (US 2009/0297969) in combination with Roberts et al (US 2017/069716) and VanPatten et al (US 2007/0297969)
With respect to claim 1, Ohachi et al teach a method of manufacturing a semiconductor
structure comprising a substantially (001) oriented zincblende structure group III-nitride layer(see
abstract, Para 0053, fig.2), the method including the steps: providing a silicon substrate; providing a 3CSiC layer”102” on the silicon substrate”101”; growing a group Ill-nitride nucleation layer”103”;by
MOCVD(para 0062) inherently carrying out a nucleation layer recrystallization step; and depositing and
growing the zincblende structure group Ill-nitride layer (para 0053) by MOCVD at temperature T3 in the
range 750-1000 °C, to a thickness of at least 0.3 microns. Ohachi et al do not teach MOOVPE. Roberts et al teach MOVPE(para 0025). It would have been obvious to use MOVPE as alternative MOCVD because
MOCVD and MOVPE are functionally equivalent techniques.
Ohachi et al do not teach heat treating GaN layer. Van Patten et al in par 0042 teaches a 5
minute flame anneal under argon (Example 7) yielded primarily the metastable zinc blende phase with
little wurtzite phase. This study demonstrates the feasibility of selecting the desired phase through
reaction and annealing conditions. It would have been obvious to one of ordinary skill in the art to
modify the invention of Ohachi et al as muddied by teaching Van Patten by annealing GaN to get GaN
desired phase structure
With respect to claim 2, Ohachi et al teach the method, wherein the group III-nitride nucleation layer is
a zincblende structure group Ill-nitride nucleation layer (para 0053)
With respect to claim 3, Ohachi et al do teach the method, wherein, before growing the group Ill-nitride
nucleation layer, subjecting the 3C-SiC layer to a nitridation step at a temperature T1 in the range 800-
1100 °C. ( see para 0025)
With respect to claim 4, Ohachi et al do not teach the method, wherein the group Ill-nitride
nucleation layer is grown at temperature T2 in the range 500-700 °C. Roberts teach forming III-nitride
layer at low temperature at 700 C followed forming III-nitride layer at high temperature at 900C to
1050C.(see para 0014,0015). It would have been obvious to one of ordinary skill in the art to modify the
invention of Ohachi et al by forming low-temperature III-nitride layer followed by forming high
temperature III-nitride layer because such temperature are suitable form GaN based devices(see
Roberts et al abstract, summary para 0014,0015).
With respect to claim 5, Ohachi et al teach the method, wherein the group Ill-nitride nucleation
layer is grown to a thickness of greater than 3 nm and not more than 100 nm.(para 0078)
With respect to claim 6, Ohachi et al teach the method  according claim 1 wherein the group III-nitride nucleation layer is grown to a thickness in the range of 10-50 nm(para 0078)
With respect to claim 7, Ohachi et al do not teach method according to claim 1, wherein, in the
step of depositing and growing the zincblende structure group Ill-nitride layer, the reactor pressure is
not more than 500 Torr. The choice choosing pressure would have been well within the choice of one of
ordinary skill in the art through routine experimentation., A In re Aller, 220 F.2d 454, 456, 105 USPQ
233, 235 (CCPA 1955) See MPEP 2144.05,II
With respect to claim 8 Robert teach the method according to claim 1 wherein in the step of depositing and growing the zincblende structure group III-nitride layer the reaction pressure not more than 300 Torr.(see Roberts et al para 0255)
With respect to claim 9, Ohachi et al do not explicitly teach the method, wherein, in the step of
depositing and growing the zincblende structure group Ill-nitride layer, the V-to-III ratio is not more than
300. The choice choosing pressure would have been well within the choice of one of ordinary skill in the
art through routine experimentation . In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See
MPEP 2144.05,II
With respect to claim 10 Van Patten teach the method  where V to III is 10:1, which is not more  than 150.(see para 0018)
With respect to claim 11, Ohachi et al inherently teaches the method, wherein temperature T3
is in the range 800-920 °C.
 With respect to claim 12 Ohachi et al teach the method wherein the temperature 800-920 C(para 0053, fig.2, para 0062)
With respect to claim 13, Ohachi et al inherently teach the method according to claim 1,
wherein the group Ill-nitride layer is a Inx Aly Ga i-x-y N based layer, for example, when x and ay
becomes zero then InAlGaN compound becomes GaN.
With respect to claim 14, Ohachi et al do not teach the method according to claim one,
wherein the silicon substrate has a diameter of at least 100mm.Roberts teach diameter silicon subsatrte
is 100 mm(para 0065). It would have been obvious to use silicon substrate with 10 mm diameter
because Robert teach silicon substrate diameter is suitable to grow III-nitride nucleation layers and III -Nitride active device layers.
With respect to claim 25, Ohachi et al teach the semiconductor structure according to claim 15  wherein the semiconductor device is a light emitting diode.
With respect to claim 25, Ohachi et al teach the semiconductor structure according to claim 15  wherein 

the semiconductor device is a light emitting diode.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Patten et al
(2007/0297969).
With respect to claim 15, Van Patten et al teach semiconductor structure comprising a
zincblende structure group Ill-nitride layer, wherein: the group Ill-nitride layer has a thickness of at least
0.3 pm; and the group Ill-nitride layer is monocrystalline zincblende structure group Ill-nitride to the
extent that when the group Ill-nitride layer is subjected to XRD characterization, the intensity /io-11
attributable to wurtzite structure group Ill-nitride 10-11 reflections and the intensity / 002 attributable
to zincblende structure group Ill-nitride 002 reflections satisfy the relation.(see para 0042, example.7)
With respect to claim 16, Van Patten et al teach the semiconductor structure , wherein the
intensity 110-11 attributable to wurtzite structure group Ill-nitride 10-11 reflections and the intensity
/002 attributable to zincblende structure group Ill-nitride 002 reflections satisfy the relation.(see para
0042, example.7)
With respect to claim 17 Van Patten et al teach the semiconductor structure, wherein the
intensity attributable to wurtzite structure group Ill-nitride 10-11 reflections and the intensity /002
attributable to zincblende structure group Ill-nitride 002 reflections satisfy the relation.(see para 0042,
example.7)
With respect to claim 18, Van Patten et al teach the semiconductor structure, wherein the
intensity /10-11 attributable to wurtzite structure group III-nitride 10-11 reflections and the intensity
/002 attributable to zincblende structure group III-nitride 002 reflections are determined by two
dimensional reciprocal space mapping, to form a measured reciprocal space map, encompassing the
expecte.(see para 0042, example.7) d reflections of zincblende structure group III-nitride 002 and
wurtzite structure group III-nitride 10-11.
With respect to claim 19, Van Patten et al teach the semiconductor structure, wherein the
intensity /10-11 located at a position in reciprocal space attributable to wurtzite structure group Illnitride 10-11 reflections are caused by stacking faults formed on {111} facets of zincblende structure
group Ill-nitride, evidenced by elongate streaks in the measured reciprocal space map between the
reflections of zincblende structure group Ill-nitride 002 and the expected wurtzite structure group Illnitride 10-11 reflections. .(see para 0042, example.7).
With respect to claim 15-19 though Van Patten et al in par 0042 teaches a 5-minute flame
anneal under argon (Example 7) yielded primarily the metastable zinc blende phase with little wurtzite
phase present. This study demonstrates the feasibility of selecting the desired phase through reaction
and annealing conditions. At high temperatures, annealing initially produces zincblende GaN, but
continued annealing is accompanied by a slow cubic-to-hexagonal phase transition, it is not clear the
readings from XRD would met the claimed fomula. However, it would haven obvious to one of ordiaanry
skill in the art to see claimed relations can be satisfied by changing experimental conditions especially
temperature through routine experimentation.
Claim 27 is allowed.
The following is an examiner’s statement of reasons for allowance:  prior art neither teach  nor suggust the method of sequential process steps of nitridation  at recited temperature, GaN  nucleation at recited growth rate and recrystallization at recited temperature rate and growing zincblende GAN layer in MOCVD as claimed in claim 27 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can
normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816